 Case 19-05017              Doc 35        Filed 01/31/20           Entered 01/31/20 15:26:08                   Page 1 of 4




                                   UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF CONNECTICUT
                                          BRIDGEPORT DIVISION
In re:

ALAN ALBERT LOURENCO                                           :                CHAPTER 7 (JAM)
                                                               :
                           Debtor                              :                CASE NO. 18-51399
---------------------------------------------------------------x
DANIEL LOURENCEO                                               :                ADV. PROC. NO. 19-05017
                                                               :
                           Plaintiff                           :
vs.                                                            :
                                                               :
ALAN ALBERT LOURENCO, ALBERT                                   :
LOURENCO, A L REAL ESTATE HOLDINGS :
LLC, L&L PARTNERS, LLC, DANBURY                                :
RENT-A TRUCK, INC.                                             :
                                                               :
                           Defendants                          :
---------------------------------------------------------------x

 CONSENSUAL MOTION TO (1) EXTEND TIME TO RESPOND TO COMPLAINT, (2)
 FILE RULE 26(f) REPORT AND TO (3) CONTINUE THE PRETRIAL CONFERENCE

         The Defendant, Alan Albert Lourenco (“Defendant”), by and through his undersigned

attorneys, respectfully moves ON CONSENT to extend the time to (1) respond to the complaint in

the above captioned adversary proceeding, (2) file the Rule 26 (f) report from February 4, 2020 to

February 25, 2020 and (3) to continue the pretrial conference scheduled on February 11, 2020 to

March 3, 2020 as the parties have agreed to mediate their issues. In support thereof, the Defendant

represents upon information and belief as follows:

         1.        On or about July 12, 2019, the Plaintiff commenced the above captioned action

seeking various forms of relief including, inter alia, the nondishargeability of certain alleged debts

(the “Action”).



                                                               1

F:\L\Lourenco, Alan (13552)\Motion to Extend Time to Answer Complaint File Rule 26f Report and continue Pretrial Conference
1.31.2020 as Filed.doc
 Case 19-05017              Doc 35        Filed 01/31/20           Entered 01/31/20 15:26:08                   Page 2 of 4




         2.        The individual litigants in the case are related – the plaintiff Daniel Lourenco is the

uncle of the Defendant and the brother of the other individual defendant, Albert Lourenco, who is

the father of the Defendant.

         3.        The initial Pretrial Conference in this action was scheduled for September 17, 2019.

         4.        On or about September 9, 2019, Matthew K. Beatman of Zeisler & Zeisler, P.C.

filed an appearance on behalf of Alan Lourenco in the Action (Doc Id. 10).


         5.        A Joint Motion for Continuance of Pretrial Conference (Doc Id. 11) (the “Joint

Motion”) was filed on that same day and granted by order dated September 12, 2019 continuing

the Pretrial Conference to October 15, 2019 (Doc Id. 12).


         6.        On or about September 24, 2019, the Defendant filed a Motion to Extend Time to

Answer Complaint and to Continue the Pretrial Conference based on major surgery for the

undersigned counsel. This Court granted an extension of time to answer the complaint to December

28, 2019 and a continuance of the pretrial conference to February 4, 2020.

         7.        This Court granted a further continuance of the pretrial conference from February 4,

2020, to February 11, 2020 due to a scheduling conflict.

         8.        Since the undersigned returned to the office from medical leave, discussions have

been underway to determine whether the parties would agree to mediate. While the parties have not

reached a resolution, the parties reached agreement yesterday for mediation. The parties are now

discussing the parameters on mediation and working on preparing lists of acceptable mediators so

that they can agree upon a mediator. The parties would then contact the mediator to discuss

availability and timing for the mediation.


                                                               2

F:\L\Lourenco, Alan (13552)\Motion to Extend Time to Answer Complaint File Rule 26f Report and continue Pretrial Conference
1.31.2020 as Filed.doc
 Case 19-05017              Doc 35        Filed 01/31/20           Entered 01/31/20 15:26:08                   Page 3 of 4




         9.        As a result of their agreement to mediate, the parties have agreed that a short

extension of the upcoming deadlines and pretrial conference would be in the parties’ best interests

and that the Debtor should make that request to the Court. Once the parties agree upon a mediator

and further lock in the mediation process, the parties would then seek to stay the above caption

action and/or extend further the dates being extended in this motion while the parties are in the

mediation process.

         10.       The defendants in the above captioned action may, but are not required to file

motions in the interim addressed to the complaint so that if the mediation is unsuccessful, the case

may advance by consideration of those motions, but they specifically request that the Court not

schedule any hearings or require the plaintiff to respond to motions they may file unless the parties

reach an unsuccessful resolution of the mediation process.

         11.       All counsel therefore believe that it would be preferable to continue all responsive

dates in the case, including dates for any party to the case to respond to the complaint and for the

completion of the Rule 26(f) report to February 25, 2020 and for the pretrial conference scheduled

on February 11, 2020 to be continued to March 3, 2020, without prejudice to the Debtor seeking a

further extension as set forth above.

         12.       The undersigned counsel has conferred with all appearing counsel in the Action

and they have consented to the relief requested herein.



         WHEREFORE, the Defendant respectfully requests that the Court extend the time to

respond to Complaint and File Rule 26(f) Report to February 25, 2020 and for the pretrial

conference scheduled on February 11, 2020 to be continued to March 3, 2020 and grant such other


                                                               3

F:\L\Lourenco, Alan (13552)\Motion to Extend Time to Answer Complaint File Rule 26f Report and continue Pretrial Conference
1.31.2020 as Filed.doc
 Case 19-05017              Doc 35        Filed 01/31/20           Entered 01/31/20 15:26:08                   Page 4 of 4




and further relief as the Court deems just and proper.

         Dated this 31st day of January, 2020 at Bridgeport, Connecticut.

                                                            ALAN ALBERT LOURENCO,
                                                            THE DEFENDANT


                                                     By: /s/ Matthew K. Beatman
                                                         Matthew K. Beatman (ct08923)
                                                         Zeisler & Zeisler, P.C.
                                                         10 Middle Street
                                                         15th Floor
                                                         Bridgeport, CT 06604
                                                         Tel. 203-368-4234
                                                         Email: mkbeatman@zeislaw.com
                                                         Attorney for the Defendant




                                                               4

F:\L\Lourenco, Alan (13552)\Motion to Extend Time to Answer Complaint File Rule 26f Report and continue Pretrial Conference
1.31.2020 as Filed.doc
